F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 3 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DEBRA S. KUPCAK,

                Plaintiff-Appellant,

    v.                                                   No. 03-2160
                                               (D.C. No. CIV-02-1388 WJ/LAM)
    GARY JOHNSON, New Mexico                              (D. N.M.)
    Governor; CITY OF CARLSBAD;
    EDDY COUNTY; EDDY FEDERAL
    CREDIT UNION; WESTERN
    COMMERCE BANK; INTERNAL
    REVENUE SERVICE;
    DEPARTMENT OF JUSTICE,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before TACHA , Chief Judge, MURPHY , Circuit Judge, and         CAUTHRON , **
Chief District Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
       The Honorable Robin J. Cauthron, Chief District Judge, United States
District Court for the Western District of Oklahoma, sitting by designation.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff Debra S. Kupcak brought this action in state court for damages

arising in connection with efforts by the Internal Revenue Service (IRS) to collect

her tax liabilities through garnishment of wages and levy upon bank account and

real estate holdings. Following removal of the action under 28 U.S.C. § 1442, the

various defendants moved for dismissal and/or summary judgment on numerous

grounds. The district court issued a succession of memorandum orders that, taken

together, rejected all of the claims asserted in the case. Plaintiff appeals from the

entry of judgment incorporating these orders.

      We review the legal rulings of the district court de novo.    See Santana v.

City of Tulsa , 359 F.3d 1241, 1243 (10 th Cir. 2004); Redmon ex rel. Redmon v.

United States , 934 F.2d 1151, 1155 (10 th Cir. 1991). Upon consideration of the

arguments advanced and materials submitted on appeal, however, we affirm the

judgment under review for the reasons fully explained by the district court.

      The IRS has moved for appellate sanctions against plaintiff in the amount

of $6,000. We decline to exercise our discretionary authority to impose sanctions.

While plaintiff’s pro se briefing did little to illuminate the legal issues addressed

by the district court, the court’s analysis of those issues, if not plaintiff’s grasp

thereof, shows that they were not entirely frivolous.


                                           -2-
      The judgment of the district court is AFFIRMED. The motion for sanctions

filed by the Internal Revenue Service is DENIED. The mandate shall issue

forthwith.

                                                 Entered for the Court



                                                 Deanell Reece Tacha
                                                 Chief Judge




                                      -3-